UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM SD SPECIALIZED DISCLOSURE REPORT SUN HYDRAULICS CORPORATION (Exact Name of Registration as Specified in its Charter) FLORIDA 0-21835 59-2754337 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) (Commission File No.) Identification No.) 1 SARASOTA, FLORIDA (Address of Principal Executive Offices) (Zip Code) Katie Glass, 941/362-1200 (Name and telephone number, including area code, of the person to contact in connection with this report) Check the appropriate box to indicate the rule pursuant to which this form is being filed, and provide the period to which the information in this form applies: ☒Rule 13p-1 under the Securities Exchange Act (17 CFR 240.13p-1) for the reporting period from January 1 to December 31, 2016. Section 1 - Conflict Minerals Disclosure Item 1.01 Conflict Minerals Disclosure and Report Conflict Minerals Disclosure The Conflict Minerals Report for the calendar year ended December 31, 2016 filed herewith as Exhibit 1.01, is available at www.sunhydraulics.com under "Investor Relations" in the "Corporate Governance" section.
